
	
		I
		111th CONGRESS
		1st Session
		H. R. 2413
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Doyle (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Engel, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Education
			 and Labor, Oversight and
			 Government Reform, and Armed Services, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for enhanced treatment, support, services, and
		  research for individuals with autism spectrum disorders and their
		  families.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Autism Treatment Acceleration
			 Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Parental rights rule of construction.
					Sec. 4. Definitions; technical amendment to the Public Health
				Service Act.
					Sec. 5. Autism Care Centers Demonstration Project.
					Sec. 6. Planning and demonstration grants for services for
				adults.
					Sec. 7. Multimedia campaign.
					Sec. 8. Interdepartmental Autism Coordinating
				Committee.
					Sec. 9. National Network for Autism Spectrum Disorders Research
				and Services.
					Sec. 10. National training initiatives on autism spectrum
				disorders.
					Sec. 11. Amendments relating to health insurance.
					Sec. 12. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Autism (sometimes
			 called classical autism) is the most common condition in a group
			 of developmental disorders known as autism spectrum disorders.
			(2)Autism spectrum
			 disorders include autism as well as Asperger syndrome, Retts syndrome,
			 childhood disintegrative disorder, and pervasive developmental disorder not
			 otherwise specified (usually referred to as PDD–NOS), as well as other related
			 developmental disorders.
			(3)Individuals with
			 autism spectrum disorders have the same rights as other individuals to exert
			 control and choice over their own lives, to live independently, and to
			 participate fully in, and contribute to, their communities and society through
			 full integration and inclusion in the economic, political, social, cultural,
			 and educational mainstream of society. Individuals with autism spectrum
			 disorders have the right to a life with dignity and purpose.
			(4)While there is no
			 uniform prevalence or severity of symptoms associated with autism spectrum
			 disorders, the National Institutes of Health has determined that autism
			 spectrum disorders are characterized by 3 distinctive behaviors: impaired
			 social interaction, problems with verbal and nonverbal communication, and
			 unusual, repetitive, or severely limited activities and interests.
			(5)Both children and
			 adults with autism spectrum disorders can show difficulties in verbal and
			 nonverbal communication, social interactions, and sensory processing.
			 Individuals with autism spectrum disorders exhibit different symptoms or
			 behaviors, which may range from mild to significant, and require varying
			 degrees of support from friends, families, service providers, and
			 communities.
			(6)Individuals with autism spectrum disorders
			 often need assistance in the areas of comprehensive early intervention,
			 communication, health, recreation, job training, employment, housing,
			 transportation, and early, primary, and secondary education. With access to,
			 and assistance with, these types of services and supports, individuals with
			 autism spectrum disorders can live rich, full, and productive lives. Greater
			 coordination and streamlining within the service delivery system will enable
			 individuals with autism spectrum disorders and their families to access
			 assistance from all sectors throughout an individual’s lifespan.
			(7)A
			 2007 report from the Centers for Disease Control and Prevention found that the
			 prevalence of autism spectrum disorders is estimated to be 1 in 150 people in
			 the United States.
			(8)The Harvard School
			 of Public Health reported that the cost of caring for and treating individuals
			 with autism spectrum disorders in the United States is more than
			 $35,000,000,000 annually (an estimated $3,200,000 over an individual’s
			 lifetime).
			(9)Although the
			 overall incidence of autism is consistent around the globe, researchers with
			 the Journal of Paediatrics and Child Health have found that males are 4 times
			 more likely to develop an autism spectrum disorder than females. Autism
			 spectrum disorders know no racial, ethnic, or social boundaries, nor
			 differences in family income, lifestyle, or educational levels, and can affect
			 any child.
			(10)Individuals with
			 autism spectrum disorders from low-income, rural, and minority communities
			 often face significant obstacles to accurate diagnosis and necessary
			 specialized services, supports, and education.
			(11)There is strong
			 consensus within the research community that intensive treatment as soon as
			 possible following diagnosis not only can reduce the cost of lifelong care by
			 two-thirds, but also yields the most positive life outcomes for children with
			 autism spectrum disorders.
			(12)Individuals with
			 autism spectrum disorders and their families experience a wide range of medical
			 issues. Few common standards exist for the diagnosis and management of many
			 aspects of clinical care. Behavioral difficulties may be attributed to the
			 overarching disorder rather than to the pain and discomfort of a medical
			 condition, which may go undetected and untreated. The health care and other
			 treatments available in different communities can vary widely. Many families,
			 lacking access to comprehensive and coordinated health care, must fend for
			 themselves to find the best health care, treatments, and services in a complex
			 clinical world.
			(13)Effective health
			 care, treatment, and services for individuals with autism spectrum disorders
			 depends upon a continuous exchange among researchers and caregivers.
			 Evidence-based and promising autism practices should move quickly into
			 communities, allowing individuals with autism spectrum disorders and their
			 families to benefit from the newest research and enabling researchers to learn
			 from the life experiences of the people whom their work most directly
			 affects.
			(14)There is a
			 critical shortage of appropriately trained personnel across numerous important
			 disciplines who can assess, diagnose, treat, and support children and adults
			 with autism spectrum disorders and their families. Practicing professionals, as
			 well as those in training to become professionals, need the most up-to-date
			 practices informed by the most current research findings.
			(15)The appropriate
			 goals of the Nation regarding individuals with autism spectrum disorder are the
			 same as the appropriate goals of the Nation regarding individuals with
			 disabilities in general, as established in the Americans with Disabilities Act
			 of 1990 (42 U.S.C. 12101 et seq.): to assure equality of opportunity, full
			 participation, independent living, and economic self-sufficiency for such
			 individuals.
			(16)Finally,
			 individuals with autism spectrum disorders are often denied health care
			 benefits solely because of their diagnosis, even though proven, effective
			 treatments for autism spectrum disorders do exist.
			3.Parental rights
			 rule of constructionNothing
			 in this Act shall be construed to modify the legal rights of parents or legal
			 guardians under Federal, State, or local law regarding the care of their
			 children.
		4.Definitions;
			 technical amendment to the Public Health Service ActPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i et seq.) is amended—
			(1)by inserting after the header for part R
			 the following:
				
					1Surveillance and
				research program; education, early detection, and intervention; and
				reporting
					;
			(2)in section
			 399AA(d), by striking part and inserting subpart;
			 and
			(3)by adding at the
			 end the following:
				
					2Care for people
				with autism spectrum disorders, registry, and public education
						399GG.DefinitionsExcept as otherwise provided, in this
				subpart:
							(1)Autism spectrum
				disorderThe term autism spectrum disorder means a
				developmental disability that causes substantial impairments in the areas of
				social interaction, emotional regulation, communication, and the integration of
				higher-order cognitive processes and which may be characterized by the presence
				of unusual behaviors and interests. Such term includes autistic disorder,
				pervasive developmental disorder (not otherwise specified), Asperger syndrome,
				Retts disorder, childhood disintegrative disorder, and other related
				developmental disorders.
							(2)Adult with
				autism spectrum disorderThe term adult with autism
				spectrum disorder means an individual with an autism spectrum disorder
				who has attained 22 years of age.
							(3)Affected
				individualThe term affected individual means an
				individual with an autism spectrum disorder.
							(4)AutismThe
				term autism means an autism spectrum disorder or a related
				developmental disability.
							(5)Autism
				management teamThe term
				autism management team means a group of autism care providers,
				including behavioral specialists, physicians, speech-language pathologists,
				audiologists, psychologists, social workers, family therapists, nurse
				practitioners, nurses, educators, other appropriate personnel, and family
				members who work in a coordinated manner to treat individuals with autism
				spectrum disorders and their families. Such team shall determine the specific
				structure and operational model of its specific autism care center, taking into
				consideration cultural, regional, and geographical factors.
							(6)Care management
				modelThe term care management model means a model
				of care that with respect to autism—
								(A)is centered on the
				relationship between an individual with an autism spectrum disorder and his or
				her family and their personal autism care coordinator;
								(B)provides services
				to individuals with autism spectrum disorders to improve the management and
				coordination of care provided to patients and their families; and
								(C)has established,
				where practicable, effective referral relationships between the autism care
				coordinator and the major medical, educational, and behavioral specialties and
				ancillary services in the region.
								(7)Child with
				autism spectrum disorderThe term child with autism
				spectrum disorder means an individual with an autism spectrum disorder
				who has not attained 22 years of age.
							(8)InterventionsThe term interventions means
				the educational methods, communication services and supports, and positive
				behavioral support strategies designed to improve or ameliorate symptoms
				associated with autism spectrum disorders.
							(9)NetworkThe
				term Network means the Network for Autism Spectrum Disorders
				Research and Services described in section 10 of the
				Autism Treatment Acceleration Act of
				2009.
							(10)Personal
				primary care coordinatorThe
				term personal primary care coordinator means a physician,
				occupational therapist, speech-language pathologist, audiologist, nurse, nurse
				practitioner, psychologist, social worker, family therapist, educator, or other
				appropriate personnel (as determined by the Secretary) who has extensive
				expertise in treatment and services for individuals with autism spectrum
				disorders, who—
								(A)practices in an
				autism care center; and
								(B)has been trained
				to coordinate and manage comprehensive autism care for the whole person.
								(11)ProjectThe
				term project means the autism care center demonstration project
				established under section 399HH.
							(12)ServicesThe
				term services means services to assist individuals with autism
				spectrum disorders to live more independently in their communities and to
				improve their quality of life.
							(13)TreatmentsThe
				term treatments means the health services, including mental health
				and behavioral therapy services, designed to improve or ameliorate symptoms
				associated with autism spectrum disorders.
							(14)Autism care
				centerIn this subpart, the term autism care center
				means a center that is directed by a primary care coordinator who is an expert
				in autism spectrum disorder treatment and practice and provides an array of
				medical, psychological, behavioral, educational, and family services to
				individuals with autism and their families. Such a center shall—
								(A)incorporate the
				attributes of the care management model;
								(B)offer, through
				on-site service provision or through detailed referral and coordinated care
				arrangements, an autism management team of appropriate providers, including
				behavioral specialists, physicians, psychologists, social workers, family
				therapists, nurse practitioners, nurses, educators, and other appropriate
				personnel; and
								(C)have the
				capability to achieve improvements in the management and coordination of care
				for targeted
				beneficiaries.
								.
			5.Autism Care
			 Centers Demonstration ProjectPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i), as amended by section 4, is further amended by
			 adding at the end the following:
			
				399HH.Autism Care
				Center demonstration project
					(a)In
				generalNot later than 1 year
				after the date of enactment of the Autism
				Treatment Acceleration Act of 2009, the Secretary, acting through
				the Administrator of the Health Resources and Services Administration, shall
				establish a demonstration project for the implementation of an Autism Care
				Center Program (referred to in this section as the Program) to
				provide grants and other assistance to improve the effectiveness and efficiency
				in providing comprehensive care to individuals diagnosed with autism spectrum
				disorders and their families.
					(b)GoalsThe
				Program shall be designed—
						(1)to
				increase—
							(A)comprehensive
				autism spectrum disorder care delivery;
							(B)access to
				appropriate health care services, especially wellness and prevention care, at
				times convenient for patients;
							(C)patient
				satisfaction;
							(D)communication
				among autism spectrum disorder health care providers, behaviorists, educators,
				specialists, hospitals, and other autism spectrum disorder care
				providers;
							(E)school placement
				and attendance;
							(F)successful
				transition to postsecondary education, vocational or job training and
				placement, and comprehensive adult services for individuals with autism
				spectrum disorders, focusing in particular upon the transitional period for
				individuals between the ages of 18 and 25;
							(G)the quality of
				health care services, taking into account nationally developed standards and
				measures;
							(H)development,
				review, and promulgation of common clinical standards and guidelines for
				medical care to individuals with autism spectrum disorders;
							(I)development of
				clinical research projects to support clinical findings in a search for
				recommended practices; and
							(J)the quality of
				life of individuals with autism spectrum disorders, including communication
				abilities, social skills, community integration, and employment and other
				related services; and
							(2)to
				decrease—
							(A)inappropriate
				emergency room utilization, which can be accomplished through initiatives such
				as expanded hours of care;
							(B)avoidable
				hospitalizations;
							(C)the duplication of
				health care services;
							(D)the inconvenience
				of multiple provider locations;
							(E)health disparities
				and inequalities that individuals with autism spectrum disorders face;
				and
							(F)preventable and
				inappropriate involvement with the juvenile and criminal justice
				systems.
							(c)Eligible
				entitiesTo be eligible to receive assistance under the Program,
				an entity shall—
						(1)be a State or a
				public or private nonprofit entity;
						(2)agree to establish
				and implement an autism care center that—
							(A)enables targeted
				beneficiaries to designate a personal primary care coordinator in such center
				to be their source of first contact and to recommend comprehensive and
				coordinated care for the whole of the individual;
							(B)provides for the
				establishment of a coordination of care committee that is composed of
				clinicians and practitioners trained in and working in autism spectrum disorder
				intervention;
							(C)establishes a
				network of physicians, psychologists, family therapists, behavioral
				specialists, social workers, educators, and health centers that have expressed
				willingness to participate as consultants to patient-centered autism care
				centers to provide high-quality care, focusing on autism spectrum disorder
				care, at the appropriate times and places and in a cost-effective
				manner;
							(D)works in
				cooperation with hospitals, local public health departments, and the network of
				patient-centered autism care centers, to coordinate and provide health
				care;
							(E)utilizes health
				information technology to facilitate the provision and coordination of health
				care by network participants; and
							(F)collaborates with
				other entities to further the goals of the program, particularly by
				collaborating with entities that provide transitional adult services to
				individuals between the ages of 18 and 25 with autism spectrum disorder, to
				ensure successful transition of such individuals to adulthood; and
							(3)submit to the
				Secretary an application, at such time, in such manner, and containing such
				information as the Secretary may require, including—
							(A)a description of
				the treatments, interventions, or services that the eligible entity proposes to
				provide under the Program;
							(B)a demonstration of
				the capacity of the eligible entity to provide or establish such treatments,
				interventions, and services within such entity;
							(C)a demonstration of
				the capacity of the eligible entity to monitor and evaluate the outcomes of the
				treatments, interventions, and services described in subparagraph (A);
							(D)estimates of the
				number of individuals and families who will be served by the eligible entity
				under the Program, including an estimate of the number of such individuals and
				families in medically underserved areas;
							(E)a description of
				the ability of the eligible entity to enter into partnerships with
				community-based or nonprofit providers of treatments, interventions, and
				services, which may include providers that act as advocates for individuals
				with autism spectrum disorders and local governments that provide services for
				individuals with autism spectrum disorders at the community level;
							(F)a description of
				the ways in which access to such treatments and services may be sustained
				following the Program period;
							(G)a description of
				the ways in which the eligible entity plans to collaborate with other entities
				to develop and sustain an effective protocol for successful transition from
				children's services to adult services for individuals with autism spectrum
				disorder, particularly for individuals between the ages of 18 and 25;
				and
							(H)a description of
				the compliance of the eligible entity with the integration requirement provided
				under section 302 of the Americans with Disabilities Act of 1990.
							(d)GrantsThe
				Secretary shall award 3-year grants to eligible entities whose applications are
				approved under subsection (c). Such grants shall be used to—
						(1)carry out a
				program designed to meet the goals described in subsection (b) and the
				requirements described in subsection (c); and
						(2)facilitate
				coordination with local communities to be better prepared and positioned to
				understand and meet the needs of the communities served by autism care
				centers.
						(e)Advisory
				councils
						(1)In
				generalEach recipient of a grant under this section shall
				establish an autism care center advisory council, which shall advise the autism
				care center regarding policies, priorities, and services.
						(2)MembershipEach
				recipient of a grant shall appoint members of the recipient's advisory council,
				which shall include a variety of autism care center service providers,
				individuals from the public who are knowledgeable about autism spectrum
				disorders, individuals receiving services through the Program, and family
				members of such individuals. At least 60 percent of the membership shall be
				comprised of individuals who have received, or are receiving, services through
				the Program or who are family members of such individuals.
						(3)ChairpersonThe
				recipient of a grant shall appoint a chairperson to the advisory council of the
				recipient's autism care center who shall be—
							(A)an individual with
				autism spectrum disorder who has received, or is receiving, services through
				the Program; or
							(B)a family member of
				such an individual.
							(f)EvaluationThe
				Secretary shall enter into a contract with an independent third-party
				organization with expertise in evaluation activities to conduct an evaluation
				and, not later than 180 days after the conclusion of the 3-year grant program
				under this section, submit a report to the Secretary, which may include
				measures such as whether and to what degree the treatments, interventions, and
				services provided through the Program have resulted in improved health,
				educational, employment, and community integration outcomes for individuals
				with autism spectrum disorders, or other measures, as the Secretary determines
				appropriate.
					(g)Administrative
				expensesOf the amounts appropriated to carry out this section,
				the Secretary shall allocate not more than 7 percent for administrative
				expenses, including the expenses related to carrying out the evaluation
				described in subsection (f).
					(h)Supplement not
				supplantAmounts provided to an entity under this section shall
				be used to supplement, not supplant, amounts otherwise expended for existing
				treatments, interventions, and services for individuals with autism spectrum
				disorders.
					.
		6.Planning and
			 demonstration grants for services for adultsPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i), as amended by section 5, is further amended by
			 adding at the end the following:
			
				399II.Planning and
				demonstration grant for services for adults
					(a)In
				generalIn order to enable selected eligible entities to provide
				appropriate services to adults with autism spectrum disorders, to enable such
				adults to be as independent as possible, the Secretary shall establish—
						(1)a one-time,
				single-year planning grant program for eligible entities; and
						(2)a multiyear
				service provision demonstration grant program for selected eligible
				entities.
						(b)Purpose of
				grantsGrants shall be awarded to eligible entities to provide
				all or part of the funding needed to carry out programs that focus on critical
				aspects of adult life, such as—
						(1)postsecondary
				education, vocational training, self-advocacy skills, and employment;
						(2)residential
				services and supports, housing, and transportation;
						(3)nutrition, health
				and wellness, recreational and social activities; and
						(4)personal safety
				and the needs of individuals with autism spectrum disorders who become involved
				with the criminal justice system.
						(c)Eligible
				entityAn eligible entity desiring to receive a grant under this
				section shall be a State or other public or private nonprofit organization,
				including an autism care center.
					(d)Planning
				grants
						(1)In
				generalThe Secretary shall award one-time grants to eligible
				entities to support the planning and development of initiatives that will
				expand and enhance service delivery systems for adults with autism spectrum
				disorders.
						(2)ApplicationIn
				order to receive such a grant, an eligible entity shall—
							(A)submit an
				application at such time and containing such information as the Secretary may
				require; and
							(B)demonstrate the
				ability to carry out such planning grant in coordination with the State
				Developmental Disabilities Council and organizations representing or serving
				individuals with autism spectrum disorders and their families.
							(e)Implementation
				grants
						(1)In
				generalThe Secretary shall award grants to eligible entities
				that have received a planning grant under subsection (d) to enable such
				entities to provide appropriate services to adults with autism spectrum
				disorders.
						(2)ApplicationIn
				order to receive a grant under paragraph (1), the eligible entity shall submit
				an application at such time and containing such information as the Secretary
				may require, including—
							(A)the services that
				the eligible entity proposes to provide and the expected outcomes for adults
				with autism spectrum disorders who receive such services;
							(B)the number of
				adults and families who will be served by such grant, including an estimate of
				the adults and families in underserved areas who will be served by such
				grant;
							(C)the ways in which
				services will be coordinated among both public and nonprofit providers of
				services for adults with disabilities, including community-based
				services;
							(D)where applicable,
				the process through which the eligible entity will distribute funds to a range
				of community-based or nonprofit providers of services, including local
				governments, and such entity's capacity to provide such services;
							(E)the process
				through which the eligible entity will monitor and evaluate the outcome of
				activities funded through the grant, including the effect of the activities
				upon adults with autism spectrum disorders who receive such services;
							(F)the plans of the
				eligible entity to coordinate and streamline transitions from youth to adult
				services;
							(G)the process by
				which the eligible entity will ensure compliance with the integration
				requirement provided under section 302 of the Americans with Disabilities Act
				of 1990; and
							(H)a description of
				how such services may be sustained following the grant period.
							(f)EvaluationThe
				Secretary shall contract with a third-party organization with expertise in
				evaluation to evaluate such demonstration grant program and, not later than 180
				days after the conclusion of the grant program under subsection (e), submit a
				report to the Secretary. The evaluation and report may include an analysis of
				whether and to what extent the services provided through the grant program
				described in this section resulted in improved health, education, employment,
				and community integration outcomes for adults with autism spectrum disorders,
				or other measures, as the Secretary determines appropriate.
					(g)Administrative
				expensesOf the amounts appropriated to carry out this section,
				the Secretary shall set aside not more than 7 percent for administrative
				expenses, including the expenses related to carrying out the evaluation
				described in subsection (f).
					(h)Supplement not
				supplantDemonstration grant funds provided under this section
				shall supplement, not supplant, existing treatments, interventions, and
				services for individuals with autism spectrum
				disorders.
					.
		7.Multimedia
			 campaignPart R of title III
			 of the Public Health Service Act (42 U.S.C. 280i), as amended by section 7, is
			 further amended by adding at the end the following:
			
				399JJ.Multimedia
				campaign
					(a)In
				generalThe Secretary, in order to enhance existing awareness
				campaigns and provide for the implementation of new campaigns, shall award
				grants to public and nonprofit private entities for the purpose of carrying out
				multimedia campaigns to increase public education and awareness and reduce
				stigma concerning—
						(1)healthy
				developmental milestones for infants and children that may assist in the early
				identification of the signs and symptoms of autism spectrum disorders;
				and
						(2)autism spectrum
				disorders through the lifespan and the challenges that individuals with autism
				spectrum disorders face, which may include transitioning into adulthood,
				securing appropriate job training or postsecondary education, securing and
				holding jobs, finding suitable housing, interacting with the correctional
				system, increasing independence, and attaining a good quality of life.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
						(1)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require; and
						(2)provide assurance
				that the multimedia campaign implemented under such grant will provide
				information that is tailored to the intended audience, which may be a diverse
				public audience or a specific audience, such as health professionals, criminal
				justice professionals, or emergency response
				professionals.
						.
		8.Interdepartmental
			 Autism Coordinating Committee
			(a)EstablishmentThere
			 is established a committee, to be known as the Interdepartmental Autism
			 Coordinating Committee (referred to in this section as the
			 Committee), to coordinate all Federal efforts concerning autism
			 spectrum disorders.
			(b)ResponsibilitiesIn
			 carrying out its duties under this section, the Committee shall—
				(1)develop and
			 annually update a summary of developments in research on autism spectrum
			 disorders, services for people on the autism spectrum and their families, and
			 programs that focus on people on the autism spectrum;
				(2)monitor
			 governmental and nongovernmental activities with respect to autism spectrum
			 disorders;
				(3)make
			 recommendations to the Secretary of Health and Human Services and other
			 relevant heads of agencies (referred to in this subsection as the agency
			 heads) regarding any appropriate changes to such activities and any
			 ethical considerations relating to those activities;
				(4)make
			 recommendations to the agency heads regarding public participation in decisions
			 relating to autism spectrum disorders;
				(5)develop and
			 annually update a strategic plan, including proposed budgetary requirements,
			 for conducting and supporting research related to autism spectrum disorders,
			 services for individuals on the autism spectrum and their families, and
			 programs that focus on such individuals and their families; and
				(6)annually submit to
			 Congress and the President such strategic plan and any updates to such
			 plan.
				(c)Membership
				(1)Federal
			 membersThe Committee shall be composed of—
					(A)the Director of
			 the National Institutes of Health, and the directors of such national research
			 institutes of the National Institutes of Health as the Director determines
			 appropriate;
					(B)the heads of other
			 agencies within the Department of Health and Human Services, as the Secretary
			 determines appropriate; and
					(C)representatives of
			 the Department of Education, the Department of Defense, and other Federal
			 agencies that provide services to individuals with autism spectrum disorders
			 and their families or that have programs that affect individuals with autism
			 spectrum disorders, as the Secretary determines appropriate.
					(2)Non-Federal
			 membersNot less than 2/5 of the total
			 membership of the Committee shall be composed of public members to be appointed
			 by the Secretary, of which—
					(A)at least one such
			 member shall be an individual with an autism spectrum disorder;
					(B)at least one such
			 member shall be a parent or legal guardian of an individual with an autism
			 spectrum disorder;
					(C)at least one such
			 member shall be a representative of a nongovernmental organization that
			 provides services to individuals with autism spectrum disorders or their
			 families; and
					(D)at least one such
			 member shall be a representative of a leading research, advocacy, and service
			 organization for individuals with autism spectrum disorders and their
			 families.
					(d)Administrative
			 support; terms of service; other provisionsThe following
			 provisions shall apply with respect to the Committee:
				(1)The Committee
			 shall receive necessary and appropriate administrative support from the
			 Secretary.
				(2)Members of the
			 Committee appointed under subsection (c)(2) shall serve for a term of 4 years
			 and may be reappointed for one or more additional 4-year terms. The term of any
			 member appointed under subsection (c)(2)(C) or subsection (c)(2)(D) shall
			 expire if the member no longer represents the organization described in such
			 subsections. Any member appointed to fill a vacancy for an unexpired term shall
			 be appointed for the remainder of such term. A member may serve after the
			 expiration of the member’s term until a successor has taken office.
				(3)The Committee
			 shall be chaired by the Secretary or the Secretary’s designee. The Committee
			 shall meet at the call of the chairperson and not fewer than 2 times each
			 year.
				(4)All meetings of
			 the Committee or its subcommittees shall be public and shall include
			 appropriate time periods for questions and presentations by the public.
				(5)The Committee may
			 convene workshops and conferences.
				(e)Subcommittees:
			 establishment and membership
				(1)Establishment of
			 subcommitteesIn carrying out its functions, the Committee may
			 establish—
					(A)a subcommittee on
			 research on autism spectrum disorders;
					(B)a subcommittee on
			 services for individuals with autism spectrum disorders and their families and
			 programs that focus on individuals with autism spectrum disorders; and
					(C)such other
			 subcommittees as the Committee determines appropriate.
					(2)MembershipSubcommittees
			 may include as members individuals who are not members of the Committee.
				(3)MeetingsSubcommittees
			 may hold such meetings as are necessary.
				(f)Interagency
			 autism coordinating committeePart R of title III of the Public
			 Health Service Act (42 U.S.C. 280i) is amended by striking section 399CC (42
			 U.S.C. 284i–2).
			9.National Network
			 for Autism Spectrum Disorders Research and Services
			(a)DefinitionsIn
			 this section:
				(1)ServicesThe
			 term services means services to assist individuals with autism
			 spectrum disorders to live more independently in their communities and improve
			 the quality of life of such individuals.
				(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(3)TreatmentsThe
			 term treatments means the health services, including mental health
			 and behavioral therapy services, designed to improve or ameliorate symptoms
			 associated with autism spectrum disorders.
				(4)Autism care
			 centerIn this subpart, the term autism care center
			 means a center that is directed by a primary care coordinator who is an expert
			 in autism spectrum disorder treatment and practice and provides an array of
			 medical, communication, psychological, behavioral, educational, and family
			 services to individuals with autism and their families. Such a center
			 shall—
					(A)incorporate the
			 attributes of the care management model;
					(B)offer, through on-site service provision or
			 through detailed referral and coordinated care arrangements, an autism
			 management team of appropriate providers, including behavioral specialists,
			 physicians, occupational therapists, speech-language pathologists,
			 audiologists, psychologists, social workers, family therapists, nurse
			 practitioners, nurses, educators, and other appropriate personnel; and
					(C)have the
			 capability to achieve improvements in the management and coordination of care
			 for targeted beneficiaries.
					(b)Establishment of
			 the national network for autism spectrum disorders research and
			 servicesNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall establish the National Network for Autism
			 Spectrum Disorders Research and Services (referred to in this section as the
			 National Network). The National Network shall provide resources
			 for, and facilitate communication between, autism spectrum disorder researchers
			 and service providers for individuals with autism spectrum disorders and their
			 families.
			(c)PurposesThe
			 purposes of the National Network are to—
				(1)build upon the
			 infrastructure relating to autism spectrum disorders that exists on the date of
			 enactment of this Act;
				(2)strengthen
			 linkages between autism spectrum disorders research and service initiatives at
			 the Federal, regional, State, and local levels;
				(3)facilitate the
			 translation of research on autism spectrum disorders into services and
			 treatments to improve the quality of life for individuals with autism and their
			 families; and
				(4)ensure the rapid
			 dissemination of evidence-based or promising autism spectrum disorder practices
			 through the National Data Repository for Autism Spectrum Disorders Research and
			 Services described in subsection (e).
				(d)Organization and
			 activities of the National NetworkIn establishing the National Network, the
			 Secretary, acting through Administrator of the Health Resources and Services
			 Administration, shall ensure that the National Network is composed of entities
			 at the Federal, regional, State, and local levels.
			(e)National Data
			 Repository for Autism Spectrum Disorders Research and Services
				(1)In
			 generalThe Secretary shall establish a National Data Repository
			 for Autism Spectrum Disorders Research and Services (referred to in this
			 section as the Data Repository) and shall contract with one
			 eligible third-party entity to develop and administer such repository (referred
			 to in this section as the Data Repository Administrator). The Data
			 Repository shall be used to collect, store, and disseminate information
			 regarding research, data, findings, models of treatment, training modules, and
			 technical assistance materials related to autism spectrum disorders in order to
			 facilitate the development and rapid dissemination of research into best
			 practices that improve care.
				(2)EligibilityTo
			 be eligible to receive the contract described in paragraph (1), an entity
			 shall—
					(A)be a public or
			 private nonprofit entity; and
					(B)have
			 experience—
						(i)collecting
			 data;
						(ii)developing
			 systems to store data in a secure manner that does not personally identify
			 individuals;
						(iii)developing
			 internet web portals and other means of communicating with a wide audience;
			 and
						(iv)making
			 information available to the public.
						(3)ContentsThe
			 Data Repository shall include—
					(A)emerging research,
			 data, and findings regarding autism spectrum disorders from basic and applied
			 researchers and service providers;
					(B)emerging or
			 promising models of treatment, service provision, and training related to
			 autism spectrum disorders that are developed in individual care centers or
			 programs; and
					(C)training modules
			 and technical assistance materials.
					(4)Duties of the
			 administratorThe Data Repository Administrator shall—
					(A)collect
			 information from autism spectrum disorders research and service provision
			 agencies and organizations including—
						(i)Centers of
			 Excellence in Autism Spectrum Disorder Epidemiology under section 399AA(b) of
			 the Public Health Service Act (42 U.S.C. 280i(b));
						(ii)autism care
			 centers;
						(iii)recipients of
			 grants through the grant program for adult services under section 399II of the
			 Public Health Service Act, as added by section 6 of this Act; and
						(iv)members and
			 recipients of the national training initiatives on autism spectrum disorders
			 under section 399KK of the Public Health Service Act, as added by section 11 of
			 this Act;
						(B)securely store and
			 maintain information in the Data Repository in a manner that does not
			 personally identify individuals;
					(C)make information
			 in the Data Repository accessible through an Internet web portal or other
			 appropriate means of sharing information;
					(D)ensure that the
			 information contained in the Data Repository is accessible to the National
			 Network, including health care providers, educators, and other autism spectrum
			 disorders service providers at the national, State, and local levels;
			 and
					(E)provide a means
			 through the Internet web portal, or through other means, for members of the
			 National Network to share information, research, and best practices on autism
			 spectrum disorders.
					(f)Supplement not
			 supplantAmounts provided under this section shall be used to
			 supplement, not supplant, amounts otherwise expended for existing network or
			 organizational structures relating to autism spectrum disorders.
			10.National
			 training initiatives on autism spectrum disordersPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i), as amended by section 8, is further amended by
			 adding at the end the following:
			
				399KK.National
				training initiatives on autism spectrum disorders
					(a)National
				training initiative supplemental grants
						(1)In
				generalThe Secretary shall award multiyear national training
				initiative supplemental grants to eligible entities so that such entities may
				provide training and technical assistance and to disseminate information, in
				order to enable such entities to address the unmet needs of individuals with
				autism spectrum disorders and their families.
						(2)Eligible
				entityTo be eligible to receive assistance under this section an
				entity shall—
							(A)be a public or
				private nonprofit entity, including University Centers for Excellence in
				Developmental Disabilities and other service, training, and academic entities;
				and
							(B)submit an
				application as described in paragraph (3).
							(3)RequirementsAn
				eligible entity that desires to receive a grant under this paragraph shall
				submit to the Secretary an application containing such agreements and
				information as the Secretary may require, including agreements that the
				training program shall—
							(A)provide trainees
				with an appropriate balance of interdisciplinary academic and community-based
				experiences;
							(B)have a
				demonstrated capacity to include individuals with autism spectrum disorders,
				parents, and family members as part of the training program to ensure that a
				person and family-centered approach is used;
							(C)provide to the
				Secretary, in the manner prescribed by the Secretary, data regarding the
				outcomes of the provision of training and technical assistance;
							(D)demonstrate a
				capacity to share and disseminate materials and practices that are developed
				and evaluated to be effective in the provision of training and technical
				assistance; and
							(E)provide assurances
				that training, technical assistance, and information dissemination performed
				under grants made pursuant to this paragraph shall be consistent with the goals
				established under already existing disability programs authorized under Federal
				law and conducted in coordination with other relevant State agencies and
				service providers.
							(4)ActivitiesAn
				entity that receives a grant under this section shall expand and develop
				interdisciplinary training and continuing education initiatives for health,
				allied health, and educational professionals by engaging in the following
				activities:
							(A)Promoting and
				engaging in training for health, allied health, and educational professionals
				to identify, diagnose, and develop interventions for individuals with, or at
				risk of developing, autism spectrum disorders.
							(B)Working to expand
				the availability of training and information regarding effective, lifelong
				interventions, educational services, and community supports, including specific
				training for criminal justice system, emergency health care, legal, and other
				mainstream first responder professionals, to identify characteristics of
				individuals with autism spectrum disorders and to develop appropriate responses
				and interventions.
							(C)Providing
				technical assistance in collaboration with relevant State, regional, or
				national agencies, institutions of higher education, advocacy groups for
				individuals with autism spectrum disorders and their families, or
				community-based service providers.
							(D)Developing
				mechanisms to provide training and technical assistance, including for-credit
				courses, intensive summer institutes, continuing education programs,
				distance-based programs, and web-based information dissemination
				strategies.
							(E)Collecting data on
				the outcomes of training and technical assistance programs to meet statewide
				needs for the expansion of services to children with autism spectrum disorders
				and adults with autism spectrum disorders.
							(b)Technical
				assistanceThe Secretary shall reserve 2 percent of the
				appropriated funds to make a grant to a national organization with demonstrated
				capacity for providing training and technical assistance to the entities
				receiving grants under subsection (a) to enable such entities to—
						(1)assist in national
				dissemination of specific information, including evidence-based and promising
				best practices, from interdisciplinary training programs, and when appropriate,
				other entities whose findings would inform the work performed by entities
				awarded grants;
						(2)compile and
				disseminate strategies and materials that prove to be effective in the
				provision of training and technical assistance so that the entire network can
				benefit from the models, materials, and practices developed in individual
				centers;
						(3)assist in the
				coordination of activities of grantees under this section;
						(4)develop an
				Internet web portal that will provide linkages to each of the individual
				training initiatives and provide access to training modules, promising
				training, and technical assistance practices and other materials developed by
				grantees;
						(5)convene experts
				from multiple interdisciplinary training programs and individuals with autism
				spectrum disorders and their families to discuss and make recommendations with
				regard to training issues related to the assessment, diagnosis of, treatment,
				interventions and services for, children with autism spectrum disorders and
				adults with autism spectrum disorders; and
						(6)undertake any
				other functions that the Secretary determines to be appropriate.
						(c)Supplement not
				supplantAmounts provided under this section shall be used to
				supplement, not supplant, amounts otherwise expended for existing network or
				organizational
				structures.
					.
		11.Amendments
			 relating to health insurance
			(a)ERISA
				(1)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is
			 amended by adding at the end the following:
					
						715.Required
				coverage for autism spectrum disorders
							(a)In
				generalA group health plan,
				and a health insurance issuer providing health insurance coverage in connection
				with a group health plan, shall provide coverage for the diagnosis of autism
				spectrum disorders and the treatment of autism spectrum disorders.
							(b)Rule of
				constructionNothing in this section shall be construed—
								(1)as preventing a
				group health plan or health insurance issuer from imposing financial
				requirements or limits in relation to benefits for the diagnosis and treatment
				of autism spectrum disorders, except that such financial requirements or limits
				for any such benefits may not be less favorable to the individual than such
				financial requirements or limits for substantially all other medical and
				surgical benefits covered by the plan, and there shall be no separate financial
				requirements or limits that are applicable only with respect to benefits for
				the diagnosis or treatment of autism spectrum disorders; and
								(2)to prevent a group
				health plan or a health insurance issuer from negotiating the level and type of
				reimbursement with a provider for care provided in accordance with this
				section.
								(c)Notice under
				group health planThe
				imposition of the requirements of this section shall be treated as a material
				modification in the terms of the plan described in section 102(a)(1), for
				purposes of assuring notice of such requirements under the plan, except that
				the summary description required to be provided under the last sentence of
				section 104(b)(1) with respect to such modification shall be provided not later
				than the earlier of—
								(1)60 days after the first day of the first
				plan year in which such requirements apply; or
								(2)in the first
				mailing after the date of enactment of the Autism Treatment Acceleration Act of 2009
				made by the plan or issuer to the participant or beneficiary.
								(d)ProhibitionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, shall not—
								(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan, solely for the purpose of avoiding the
				requirements of this section; or
								(2)deny coverage
				otherwise available under this section on the basis that such coverage will
				not—
									(A)develop skills or
				functioning;
									(B)maintain skills or
				functioning;
									(C)restore skills or
				functioning; or
									(D)prevent the loss
				of skills or functioning.
									(e)Preemption;
				relation to State law
								(1)In
				generalNothing in this section shall be construed to preempt any
				State law (or cost sharing requirements under State law) with respect to health
				insurance coverage that requires coverage of at least the coverage for autism
				spectrum disorders otherwise required under this section.
								(2)Effect on other
				lawsNothing in this section shall be construed to affect or
				modify the provisions of section 514 with respect to group health plans.
								(f)DefinitionsIn
				this section:
								(1)Autism spectrum
				disordersThe term autism spectrum disorders means
				developmental disabilities that cause substantial impairments in the areas of
				social interaction, emotional regulation, communication, and the integration of
				higher-order cognitive processes and which may be characterized by the presence
				of unusual behaviors and interests. Such term includes autistic disorder,
				pervasive developmental disorder (not otherwise specified), Asperger syndrome,
				Retts disorder, and childhood disintegrative disorder.
								(2)Diagnosis of
				autism spectrum disordersThe term diagnosis of autism
				spectrum disorders means medically necessary assessments, evaluations,
				or tests to diagnose whether an individual has an autism spectrum
				disorder.
								(3)Treatment of
				autism spectrum disordersThe term treatment of autism
				spectrum disorders means the following care prescribed, provided, or
				ordered for an individual diagnosed with an autism spectrum disorder by a
				physician, psychologist, or other qualified professional who determines the
				care to be medically necessary:
									(A)Medications
				prescribed by a physician and any health-related services necessary to
				determine the need or effectiveness of the medications.
									(B)Occupational therapy, physical therapy, and
				speech-language pathology.
									(C)Direct or
				consultative services provided by a psychiatrist or psychologist.
									(D)Professional,
				counseling, and guidance services and treatment programs, including applied
				behavior analysis and other structured behavioral programs. In this
				subparagraph, the term applied behavior analysis means the design,
				implementation and evaluation of environmental modifications, using behavioral
				stimuli and consequences, to produce socially significant improvement in human
				behavior, including the use of direct observation, measurement, and functional
				analysis of the relationship between environment and behavior.
									(E)Augmentative
				communication devices and other assistive technology
				devices.
									.
				(2)Clerical
			 amendmentThe table of contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1001 note) is amended by
			 inserting after the item relating to section 714 the following:
					
						
							Sec. 715. Required coverage for
				autism spectrum
				disorders.
						
						.
				(b)Public Health
			 Service Act
				(1)Group
			 marketSubpart 2 of part A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the
			 following:
					
						2708.Required
				coverage for autism spectrum disorders
							(a)In
				generalA group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan,
				shall provide coverage for the diagnosis of autism spectrum disorders and the
				treatment of autism spectrum disorders.
							(b)Rule of
				constructionNothing in this section shall be construed—
								(1)as preventing a
				group health plan or health insurance issuer from imposing financial
				requirements or limits in relation to benefits for the diagnosis and treatment
				of autism spectrum disorders, except that such financial requirements or limits
				for any such benefits may not be less favorable to the individual than such
				financial requirements or limits for substantially all other medical and
				surgical benefits covered by the plan, and there shall be no separate financial
				requirements or limits that are applicable only with respect to benefits for
				the diagnosis or treatment of autism spectrum disorders; or
								(2)to prevent a group
				health plan or a health insurance issuer from negotiating the level and type of
				reimbursement with a provider for care provided in accordance with this
				section.
								(c)Notice under
				group health planThe
				imposition of the requirements of this section shall be treated as a material
				modification in the terms of the plan described in section 102(a)(1), for
				purposes of assuring notice of such requirements under the plan, except that
				the summary description required to be provided under the last sentence of
				section 104(b)(1) with respect to such modification shall be provided not later
				than the earlier of—
								(1)60 days after the first day of the first
				plan year in which such requirements apply; or
								(2)in the first
				mailing after the date of enactment of the Autism Treatment Acceleration Act of 2009
				made by the plan or issuer to the enrollee.
								(d)ProhibitionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, shall not—
								(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan, solely for the purpose of avoiding the
				requirements of this section; or
								(2)deny coverage
				otherwise available under this section on the basis that such coverage will
				not—
									(A)develop skills or
				functioning;
									(B)maintain skills or
				functioning;
									(C)restore skills or
				functioning; or
									(D)prevent the loss
				of skills or functioning.
									(e)Preemption;
				relation to State law
								(1)In
				generalNothing in this section shall be construed to preempt any
				State law (or cost sharing requirements under State law) with respect to health
				insurance coverage that requires coverage of at least the coverage for autism
				spectrum disorders otherwise required under this section.
								(2)ERISANothing
				in this section shall be construed to affect or modify the provisions of
				section 514 of the Employee Income Retirement Security Act of 1974 with respect
				to group health plans.
								(f)DefinitionsIn
				this section:
								(1)Autism spectrum
				disordersThe term autism spectrum disorders means
				developmental disabilities that cause substantial impairments in the areas of
				social interaction, emotional regulation, communication, and the integration of
				higher-order cognitive processes and which may be characterized by the presence
				of unusual behaviors and interests. Such term includes autistic disorder,
				pervasive developmental disorder (not otherwise specified), and Asperger
				syndrome.
								(2)Diagnosis of
				autism spectrum disordersThe term diagnosis of autism
				spectrum disorders means medically necessary assessments, evaluations,
				or tests to diagnose whether an individual has an autism spectrum
				disorder.
								(3)Treatment of
				autism spectrum disordersThe term treatment of autism
				spectrum disorders means the following care prescribed, provided, or
				ordered for an individual diagnosed with an autism spectrum disorder by a
				physician, psychologist, or other qualified professional who determines the
				care to be medically necessary:
									(A)Medications
				prescribed by a physician and any health-related services necessary to
				determine the need or effectiveness of the medications.
									(B)Occupational
				therapy, physical therapy, and speech therapy-language pathology.
									(C)Direct or
				consultative services provided by a psychiatrist or psychologist.
									(D)Professional,
				counseling, and guidance services and treatment programs, including applied
				behavior analysis and other structured behavioral programs. In this
				subparagraph, the term applied behavior analysis means the design,
				implementation and evaluation of environmental modifications, using behavioral
				stimuli and consequences, to produce socially significant improvement in human
				behavior, including the use of direct observation, measurement, and functional
				analysis of the relationship between environment and behavior.
									(E)Augmentative
				communication devices and other assistive technology
				devices.
									.
				(2)Individual
			 marketSubpart 3 of part B of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–51 et seq.) is amended by adding at the end the
			 following:
					
						2754.Required
				coverage for autism spectrum disordersThe provisions of section 2708 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
						.
				(c)FEHBPThe Director of the Office of Personnel
			 Management shall require health benefits plans under chapter 89 of title 5,
			 United States Code, to comply with the requirements of section 715 of Employee
			 Retirement Income Security Act of 1974, as added by subsection (a), insofar as
			 such requirements apply to a group health plan.
			(d)Title
			 10Coverage under chapter 55
			 of title 10, United States Code, shall include benefits that are required to be
			 covered by a group health plan under section 715 of Employee Retirement Income
			 Security Act of 1974, as added by subsection (a).
			(e)Effective
			 dates
				(1)Group health
			 plans
					(A)In
			 generalThe amendment made by subsections (a) and (b)(1) shall
			 apply to group health plans for plan years beginning on or after the date of
			 enactment of this Act.
					(B)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to one or more collective bargaining agreements
			 between employee representatives and one or more employers, any plan amendment
			 made pursuant to a collective bargaining agreement relating to the plan which
			 amends the plan solely to conform to any requirement added by the amendment
			 made by subsections (a) and (b)(1) shall not be treated as a termination of
			 such collective bargaining agreement.
					(2)Individual
			 plansThe amendment made by subsection (b)(2) shall apply with
			 respect to health insurance coverage offered, sold, issued, renewed, in effect,
			 or operated in the individual market on or after the date of enactment of this
			 Act.
				(f)No relation to
			 Autism Care Centers Demonstration ProjectThe provisions of this
			 section and the amendments made by this section shall not be construed to
			 require an individual to be participating in, or to seek to participate in, the
			 demonstration program under section 399HH of the Public Health Service Act, as
			 added by section 5 of this Act, in order for such provisions to apply in whole
			 or in part with respect to such individual.
			12.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for fiscal years 2010 through 2014 such sums as
			 may be necessary to carry out this Act.
		
